State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 2, 2015                      106548
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

RAGIP PURISIC,
                    Appellant.
________________________________


Calendar Date:   June 5, 2015

Before:   McCarthy, J.P., Egan Jr., Lynch and Devine, JJ.

                             __________


     Mark Schneider, Plattsburgh, for appellant.

      Andrew J. Wylie, District Attorney, Plattsburgh (Timothy G.
Blatchley of counsel), for respondent.

                             __________


McCarthy, J.P.

      Appeal from a judgment of the County Court of Clinton
County (Ryan, J.), rendered August 14, 2013, convicting defendant
upon his plea of guilty of the crimes of grand larceny in the
third degree (three counts), grand larceny in the fourth degree
(six counts), scheme to defraud in the first degree and petit
larceny.

      Defendant entered a guilty plea to all 11 counts of an
indictment stemming from his conduct in stealing $24,489.22 from
six individuals and one business, by accepting deposits for
construction work that he never performed. No sentencing promise
was made. County Court imposed an aggregate sentence of 5 to 15
years in prison, with restitution. Defendant now appeals.
                               -2-                106548

      We affirm. Initially, defendant argues that County Court
based its sentencing decision on unreliable and speculative
information, specifically on the People's argument at sentencing
that defendant would not actually be deported despite these
felony convictions because the country where he is a citizen no
longer exists. Defense counsel refuted this argument, indicating
that he had consulted with defendant's immigration attorney who
advised that defendant would face deportation.1 A review of the
record indicates that County Court neither adopted the People's
argument nor adopted defendant's argument as to whether, as a
matter of fact, defendant would be deported. Because the Court
took no position on this contested factual issue, it could not
have sentenced defendant on any "'materially untrue' facts or
misinformation" (People v Hansen, 99 NY2d 339, 345 [2003],
quoting People v Naranjo, 89 NY2d 1047, 1049 [1997]).

      We similarly reject defendant's contentions that County
Court erred by imposing consecutive sentences for the larcenies
that comprised the scheme to defraud. The indictment contains 10
counts of larceny related to defendant's theft of money from
different victims on different dates between October 2006 and May
2008, and one count of scheme to defraud in the first degree for
engaging in a systemic course of conduct during that same time
period with intent to defraud more than one person or to obtain
property by false or fraudulent pretenses (see Penal Law
§§ 155.25, 155.30 [1]; 155.35, 190.65 [1] [b]). The court
grouped the grand larceny counts by victim, and imposed
concurrent prison sentences for each group of larcenies, with
each group to be served consecutively, but ordered the sentence
on the scheme to defraud conviction to be served concurrently
with all of the other counts. Thus, the court did not impose the
grand larceny sentences consecutively to the scheme to defraud
sentence, and there was nothing improper in imposing consecutive
sentences for each group of separate and distinct larcenies
committed on different dates as to each victim (see Penal Law §
70.25 [2]; People v Salcedo, 92 NY2d 1019, 1021 [1998]).



     1
        Neither side submitted any legal authority to County
Court on the issue of whether he will be deported.
                              -3-                  106548

      Finally, County Court took into consideration defendant's
ultimate acceptance of responsibility, partial payment of
restitution and other factors in mitigation of the sentence,
which was far less than the maximum potential sentence. Given
the protracted nature of defendant's crimes, and his later flight
to avoid prosecution, we discern no extraordinary circumstances
or abuse of discretion warranting a reduction of the sentence in
the interest of justice (see People v Monteiro, 93 AD3d 898, 900
[2012], lv denied 19 NY3d 964 [2012]).

     Egan Jr., Lynch and Devine, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court